DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the request for reopening prosecution filed by applicant on December 8, 2021, PROSECUTION IS HEREBY REOPENED. A new rejection has been set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 15-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 8, the phrase “An improved device” in the preamble of the claim is unclear in meaning because it is not clear what the term “improved” is intended to mean in this context and supplies no standard to assess an improvement.  Applicant has not clearly defined how the device is “improved” and therefore the claim language is indefinite.   
With respect to claim 13, this claim is unclear in scope and meaning.  In particular, the claim language is confusing because while it is directed to an exposing device per se, it also recites what appears to be a method step (i.e. “cures the exposed emulsion”) and therefore makes the exact metes and bounds of the claim unclear.  For example, what structure is required that meets the claim limitations as recited?  The Examiner points out that the particular amount of time necessary and the degree to which an emulsion is “cured” depends upon numerous factors, such as the particular composition of the emulsion, the thickness of emulsion, and other factors.  Thus, the structure necessary to perform the function of curing an exposed emulsion in less than 10 seconds is not clear.  The preamble is clear that the claim is a device.  For the purposes of prior art applied the Examiner will consider structure capable of curing in the less than 10 seconds.  However, the metes and bounds of the claim remain undefined and one of ordinary skill in the art would not know the boundary of this claim.            
With respect to claim 18, the term "the emulsion coating" in line 3 has no proper antecedent basis since no emulsion coating was previously recited.  While claim 15 does recite “an emulsion-coated screen” this does not provide proper antecedent basis for “the emulsion coating” in claim 18 since claim 15 has only clearly recited a screen element per se.  Furthermore, even assuming arguendo that the term “emulsion coated screen” does provide basis for the later recited term “the emulsion coating,” this coating has not been defined to have any particular size and/or shape and therefore does not necessarily have a length or width as recited.  Additionally, the scope of this claim is not clear because the distance is recited as being dependent upon the length or width of the emulsion coating.  Note MPEP 2173.05(b)(II) states that "A claim may be rendered indefinite by reference to an object that is variable.”  Since the size of the emulsion coating has not been clearly defined in the claim, the exact metes and bounds of the claim cannot be determined.  Additionally, note the term “the plane” in line 2 has no proper antecedent basis because no plane was previously recited in the claims.  Additionally, note that the emulsion coated screen recited in claim 15 has not been recited as being a flat or planar screen and therefore it is not clear that the screen would inherently have “a plane.”    
With respect to claim 19, the terms “the distance” and “the plane” have no proper antecedent basis in the claims since neither a distance nor a plane have been previously recited in the claims.  Again it is pointed out that the emulsion coated screen recited in claim 15 has not been recited as being a flat or planar screen and therefore it is not clear that the screen would inherently have “a plane.”     
With respect to claim 21, the term “the emulsion” has no proper antecedent basis because only “an emulsion stratum” was previously recited. 
With respect to claim 22, the term “the emulsion coating” in line 4 has no proper antecedent basis since no emulsion coating was previously recited.  
Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-7 and 15 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Benedetto et al. (US 5,355,791).
With respect to claim 4, Benedetto et al. teach curing a layer of curable emulsion coated on a relatively flat screen 23 by disposing over the emulsion layer (column 4, lines 48-49) a positive image of a design (i.e., artwork, logo or other image described in column 4, lines 28-30) on a sheet 20, with the image comprising various transparent and opaque areas (i.e., the printed opaque portions 61 and the unimaged portions on the translucent paper), and causing plural light sources 141 to emit electromagnetic radiation (i.e., UV light) in the direction of the emulsion, which radiation passes through only the transparent areas of the sheet, whereby only areas of the emulsion directly adjacent the transparent areas of the sheet are cured (i.e., exposed and hardened as described in column 4, lines 54-55), and those areas of the sheet which are directly adjacent the opaque area of the sheet remain uncured (i.e., soft as described in column 4, lines 57-59). See Figures 1-2A and column 4, lines 24-62 in particular.  With respect to the claim language “disposing over,” note that Merriam Webster (copy of definitions provided) defines the term “disposing” to mean “to place, distribute or arrange especially in an orderly way” and defines the term “over” to mean “across.”  Thus, the positive image of Benedetto can be considered to be “disposed over” the emulsion layer as broadly recited.        
With respect to claim 5, Benedetto et al. teach a device 11 for curing an emulsion, comprising:
1) plural ultraviolet light sources 41, all arranged to direct the light produced in one direction (see Figures 1 and 2a);
2) a stratum of light-curable emulsion (coated on screen 23, see column 4, lines 48-49);
3) a positive image in or on a sheet 20 comprising various areas of the sheet that are transparent and opaque (i.e., the inked opaque portions 61 and the unimaged portions on the translucent paper 20), said transparent and opaque areas arranged in a design that comprises at least one of letters, numbers, symbols, art, a design, and a composition (see column 4, lines 28-46);
4) wherein the positive image is placed between the stratum of light-curable emulsion and the plural ultraviolet light sources 41 (see Figs. 1, 2A), and the plural ultraviolet light sources 41 are driven to emit ultraviolet light for a predetermined period of time, whereby the ultraviolet light passes through the transparent portions of the positive image and cures that part of the emulsion it strikes (i.e., exposes and hardens as described in column 4, lines 54-55) , and whereby the ultraviolet light that strikes the opaque portions of the positive image is absorbed by the positive image, leaving the part of the emulsion not illuminated by the ultraviolet light uncured (i.e., soft as described in column 4, lines 57-59).  See Figures 1-2A and column 4, lines 24-62 in particular. 
With respect to claim 6, Benedetto et al. teaches a flat sheet of hard transparent material 21 interposed between the plural ultraviolet light sources 41 and the positive image on sheet 20 as shown in Figure 2A.
With respect to claim 7, Benedetto et al. teaches wherein the sheet of transparent material 21 is one of glass and plastic as described in column 3, lines 67-68.
With respect to claim 15, Benedetto et al. teaches a device 11 for exposing an emulsion stratum to light comprising:
1) an emulsion-coated screen 23 (see column 4, lines 7-10 and lines 48-49)
2) a positive film 20 disposed adjacent to the emulsion-coated screen;
3) a transparent plate 21; and
4) an array of individual light sources 41; wherein the array of individual light sources is disposed apart from, but “very near” to the emulsion-coated screen 23.  See Figures 1-2A and column 4, lines 24-62 in particular.  Note the term “array” is defined by Merriam Webster dictionary as “a regular and imposing grouping or arrangement” or “a group of elements forming a complete unit.”  Thus, Benedetto et al. teach an “array” of individual light sources as broadly recited and meets the claim language.  

Claims 8, 15-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindthaler et al. (DE 10 2007 028 860 A1) (Certified English translation of the reference provided).
With respect to claim 8, Lindthaler et al. teach an improved device 100, 200, 300, 400 for exposing an emulsion-coated screen 102 to light comprising:
1) an array 106, 114 of ultraviolet light-emitting diodes (UV-LEDs) 116 (see Figs. 1 and 6 and paragraphs [0008]-[0017] and [0032]-[0033]);
2) a positive impression of an artwork to be printed (the film 104 including motif 124 as described in paragraphs [0031] and [0039]);
3) a relatively-flat transparent plate 108 disposed between the array of UV-LEDs 116 and the positive impression (see Figs. 1, 2a-2b and paragraph [0031]);
4) a screen coated with a light-curable emulsion (screen printing template 102 as described in paragraphs [0006],[0030]-[0031], and [0035]);
5) the positive impression (i.e., film 104 including motif 124) disposed on the side of the screen having the emulsion coat; a holding means (means described in paragraph [0031]), disposed on the side of the screen opposite the positive impression, for holding the screen in a planar position; and
6) a means for electrically driving the UV-LEDs to emit ultraviolet light for a predetermined time period (note the UV-LEDs are described as being individually controlled so as provide different levels of curing/hardening as described in paragraphs [0014], [0034], and [0046]).  Particular attention is invited to Figures 1, 2a-2b of Lindthaler et al.
With respect to claim 15, Lindthaler et al. teach a device for exposing an emulsion stratum to light comprising:
1) an emulsion-coated stratum 102 (see paragraphs [0006], [0031] and [0035]);
2) a positive film 104 disposed adjacent to the emulsion-coated screen (the film 104 including motif 124, as described in paragraphs [0031] and [0039]);
3) a transparent plate 108 (line 224 of paragraph [0031]); and
4) an array of individual light sources 116; wherein the array of individual light sources is disposed apart from, but very near to the emulsion coated screen as shown in Figures 1 and 6.  Particular attention is invited to the marked-up copy of Figure 1 as follows.  

    PNG
    media_image1.png
    452
    822
    media_image1.png
    Greyscale

With respect to claim 16, Lindthaler et al. teach the number of individual light sources exceeds 10 in paragraph [0032]. 
With respect to claim 17, Lindthaler et al. teach the number of individual light sources exceeds 20 in paragraph [0032].
With respect to claim 18, Lindthaler et al. teach the distance between the array of individual light sources 116 and the plane of the emulsion-coated screen 102 is substantially less than the length or width of the emulsion coating on the screen, as shown in Figures 1 and 2a.   
With respect to claim 22, Lindthaler et al. teach a device 100, 200, 300, 400 for exposing an emulsion stratum to ultraviolet (UV) light comprising:
1) an emulsion-coated screen 102 with the screen lying substantially horizontal and the emulsion coating disposed on top of the screen (see Figs. 1, 2a-2b and paragraphs [0006], [0031] and [0035]);
2) a positive film 104 disposed adjacent to and above the emulsion-coated screen 102 (the film 104 including motif 124, as described in paragraphs [0031] and [0039]);
3) a transparent plate 108 (paragraph [0031]) disposed above the positive film 104; and
4) an array (Figs. 1 and 6) of individual ultraviolet light sources 116; wherein the array of individual light sources 116 is disposed apart from and above the transparent plate 108 with the light sources aimed downwards at the emulsion-coated screen, as shown in Figures 1 and 2a.  

Claims 13 and 21 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ulland et al. (US 2002/0192569 A1).
With respect to claim 13, Ulland et al. teaches a device for exposing an emulsion to light comprising a UV light source that is capable of curing the emulsion.  It is noted that the language “which cures the emulsion stratum is less than 10 seconds” at the end of line 2 is a functional recitation of a desired mode of operation of the exposure device.  MPEP 2114 (II) states that “apparatus claims cover what a device is, not what a device does.”  Additionally, it has been held by the courts that “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Furthermore, it is noted that the particular amount of time and degree to which an emulsion is cured depends upon numerous factors, such as the particular composition of the emulsion, the thickness of emulsion, and/or particular wavelengths of UV light used.  Note Ulland et al. teaches a device 10, 20 for exposing an emulsion 14, 24 (emulsion product described in paragraph [0047]) to light comprising an UV light source 12, 22, 40, 44, 48 and is capable of curing an emulsion in less than ten seconds (see paragraphs [0051]-[0052] which refers to an “extent of reaction” which is an extent of curing).  Since Ulland et al. teaches all of the recited structure of the device, it meets the claim language as recited.  Note paragraphs [0005]-[0011], [0047], and [0051]-[0052] of Ulland et al. 
With respect to claim 21, note Ulland et al. teaches a UV light source that is also capable of curing an emulsion in four seconds or less and thereby meets the claim language.  Again, particular attention is invited to the experiment described in paragraphs [0051]-[0052] in which the device exposes a substrate to a UV light source and the substrate including the photoreactive composition experiences curing (see paragraphs [0006] and [0009]).     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindthaler (DE 10 2007 028 860 A1).
With respect to claim 19, note that Lindthaler et al. teach a device as recited but is silent with respect to the particular distance between the array of individual light sources and the emulsion-coated screen.  However, the particular optimum distance between the light sources and the emulsion coated screen could easily be determined through obvious routine experimentation.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance between the UV light sources and the emulsion coated screen in Lindthaler et al. to be any desired distance (such as less than 10 inches) to provide for even emission of light energy and uniform and efficient exposure of the screen.  

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive of any error in the rejections set forth above.

35 USC 112 rejections:
Since applicant states on the record that claim 4 is clearly a method claim (see page 12 of the amendment dated 07/18/2018), the rejection of claim 4 under 35 USC 112 has been withdrawn.  Note that, in view of applicant’s comments, the claim has been interpreted by the Examiner as being drawn to a method of curing a layer of curable emulsion comprising the steps of disposing a positive image over the emulsion layer and causing light sources to emit radiation in the direction of the emulsion as specifically recited.  
Additionally, with respect to claim 18, applicant argues that because claim 15 recites an “an emulsion coated screen” that there is proper antecedent basis for the term “the emulsion coating” on the screen in claim 18.  The Examiner disagrees and maintains that the previously recited emulsion coated screen does not provide proper antecedent basis for the later recited “emulsion coating” on the screen.  
Applicant additionally argues that claim 18 is clear in scope and meaning because the scope of the claim would be eminently definite and understood for any particular length and width of emulsion coating.  The Examiner disagrees and maintains that the scope of this claim is not clear because the distance is recited as being dependent upon the length of width of the emulsion coating.  Note MPEP 2173.05(b)(II) states that "A claim may be rendered indefinite by reference to an object that is variable.”  Since the size/configuration of the emulsion coating has not been clearly defined in the claim, the exact metes and bounds of the claim cannot be determined.   
With respect to claim 19, applicant argues that the terms “the distance” and “the plane” are implied by the other claim recitations and therefore the claims are proper and clear in meaning.  Applicant argues that review of the guidelines in MPEP 2173.05(e), second sentence makes it clear that the Examiner is failing to comply with these guidelines and is instead forcing the applicant to add unnecessary limitations.  The Examiner disagrees and maintains that these terms have no proper antecedent basis in the claims since neither a distance nor a plane have been previously recited in the claims.  Furthermore, the Examiner disagrees that the claim terms are clear in meaning because the claims fail to clearly recite any particular configuration/orientation of the screen and its relationship to the array of light sources.  For example, the screen may have more than one plane associated with it and the array of light sources can be spaced from the screen in any of several different directions that define different distances.  Thus, the terms “the distance” and “the plane” are not clear in meaning.
With respect to claim 22, applicant argues that the Examiner’s “no antecedent basis” rejection was made merely “for the purpose of harassing the applicant.”  The Examiner disagrees and maintains that the previously recited emulsion coated screen does not provide proper antecedent basis for the later recited “emulsion coating” on the screen.  
  
Prior art rejections:
Applicant’s arguments with respect to claims 4-8, 13, 15-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In view of the above reasoning, the Examiner is not persuaded of any errors in the above rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Figov (US 6,927,014 B1), Rauch (US 4,142,464), Lindthaler (US 2007/0148597 A1) each teach a device or method for exposing a screen for use in screen printing having similarities to the claimed subject matter that are readily apparent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853  

/STEPHEN D MEIER/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                                                                                                                                                                                                                              

lje
October 3, 2022